Filed 12/5/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 223







Garron William Gonzalez, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20160174







Appeal from the District Court of Burleigh County, South Central  Judicial District, the Honorable James S. Hill, Judge.



AFFIRMED.



Per Curiam.



Garron Gonzalez, self-represented, P.O. Box 5521, Bismarck, ND 58506, petitioner and appellant; on brief.



Julie A. Lawyer, Burleigh County Assistant State’s Attorney, 514 E. Thayer Ave., Bismarck, ND 58501, for respondent and appellee; on brief.

Gonzalez v. State

No. 20160174



Per Curiam.

[¶1]	Garron Gonzalez appeals a district court order denying his motion for  an order to show cause and dismissing his application for post-conviction relief.  Gonzalez applied for post-conviction relief arguing his prior post-conviction counsel was ineffective.  Gonzalez argues the district court erred in summarily dismissing his application.  Section 29-32.1-09(2), N.D.C.C., bars an applicant from claiming  ineffective assistance of post-conviction counsel.  We summarily affirm under N.D.R.App.P. 35.1(a)(6).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Lisa Fair McEvers